Exhibit 10.1


SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT




This Second Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of December 31, 2008, by and between Mike Jackson (the
“Executive”) and Verso Paper Holdings LLC, a Delaware limited liability company
(together with any of its subsidiaries and affiliates as may employ the
Executive from time to time and any successor(s) thereto, the “Company”).

Introduction.  The Executive and the Company are parties to the Employment
Agreement dated as of November 20, 2006, as previously amended by the First
Amendment to Employment Agreement dated as of January 1, 2008 (collectively, the
“Agreement”).  The Executive and the Company desire to modify certain terms of
the Agreement as set forth in this Amendment.  This Amendment is intended to be
adopted in good-faith compliance with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the Department of Treasury Regulations and
other interpretive guidance promulgated thereunder (collectively, “Section
409A”).  Based on the foregoing, and in consideration of the mutual promises and
covenants set forth herein, the Executive and the Company hereby agree as
follows:  

1.        Defined Terms.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

2.        Amendment to Section 1(n).  Section 1(n) is hereby amended and
restated in its entirety as follows:

“(n)   A “Disability” shall have occurred when the Executive has been unable to
perform his duties because of a physical or mental incapacity for a period of at
least one hundred eighty (180) consecutive days and which is expected to result
in death or can be expected to last for a continuous period of not less
than  twelve (12) months as determined by a medical doctor mutually agreed upon
by the parties hereto.”

3.        Amendment to Section 3(b).  The second sentence of Section 3(b) is
hereby amended to delete the word “Proposed” immediately before the words
“Department of Treasury Regulations.”

4.        Amendment to Section 5(a).  Section 5(a) is hereby amended and
restated in its entirety as follows:

“(a)      In General.  

(i)       Subject to Section 9(b), upon termination of the Executive’s
employment for any reason, the Executive (or the Executive’s estate) shall be
entitled to receive: (A) any amount of the Executive’s Annual Base Salary
through the Date of Termination not theretofore paid, (B) any expenses owed to
the Executive under Section 3(e), (C) any accrued vacation pay owed to the
Executive pursuant to Section 3(d), and (D) any amount arising from the
Executive’s participation in, or benefits under any employee benefit plans,
programs or arrangements under Section 3(e), which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements including, where applicable, any death and disability
benefits.  Any Annual Bonus earned for any calendar year completed prior to the
Date of Termination, but unpaid prior to such date, shall be paid within sixty
(60) days following the date such Annual Bonus is determined by the Board, but
in any event within the period required by Section 409A of the Code, such that
it qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of
the Department of Treasury Regulations (or any successor thereto).  

--------------------------------------------------------------------------------



(ii)      In addition, subject to Section 9(b), the Company shall (A) provide to
the Executive the employment-related benefits described in the attached Exhibit
A for up to twenty-four (24) months following the Date of Termination, in
accordance with and subject to the terms and conditions set forth in Exhibit A;
and (B) contribute on the Executive’s behalf an amount equal to his Lost
Retirement Benefits (as defined below) to the Company’s Deferred Compensation
Plan.  As used in this Agreement, the term “Lost Retirement Benefits” shall mean
the projected value of employer contributions under the Company’s Retirement
Savings Plan, Deferred Compensation Plan, and Supplemental Salaried Retirement
Savings Plan (collectively, the “Plans”) that the Executive would have received
had he remained actively employed with the Company during the twenty-four (24)
months following the Date of Termination.  The determination of the Lost
Retirement Benefits shall be made by the Company, in its sole and absolute
discretion, and shall be based on (x) the Annual Base Salary per month in effect
in the month immediately preceding the Date of Termination and (y) the
assumption that the Executive’s salary deferrals during such twenty-four (24)
month period are in such amounts as would produce the maximum possible matching
contribution by the Company under the Plans.  The Company shall contribute on
the Executive’s behalf, on a date determined by the Company but in any event
within the ninety (90) day period following the Date of Termination, the value
of his Lost Retirement Benefits to the Company’s Deferred Compensation Plan in a
lump sum payment.”

2

--------------------------------------------------------------------------------



5.        Amendment to Section 5(b).  Section 5(b) is hereby amended and
restated in its entirety as follows:

“(b)      Termination without Cause or Resignation for Good Reason:  Subject to
Section 9(b), if the Executive’s employment shall terminate without Cause
pursuant to Section 4(a)(iv), or for Good Reason pursuant to Section 4(a)(v),
the Company shall, in addition to the benefits and payments under Section 5(a):

(i)       continue to pay the Annual Base Salary, in accordance with the
Company’s customary payroll practices, during the period (the “Severance
Period”) beginning on the Date of Termination and ending on the earlier to occur
of:  (A) the eighteen (18) month anniversary of the Date of Termination, or (B)
the first date that the Executive violates any covenant contained in Section 6
or 7; and

(ii)      pay the Executive an amount equal to the product of (A) the amount, if
any, of the Annual Bonus payable with respect to the calendar year immediately
preceding the calendar year in which the Date of Termination occurs, and (B)
1.5, payable in equal installments during the Severance Period, in accordance
with the Company’s customary payroll practices;

provided that, notwithstanding the foregoing:  (i) the amounts payable to the
Executive under this Section 5(b) shall be contingent upon and subject to the
Executive’s execution and non-revocation of a general waiver and release of
claims agreement in the Company’s customary form (and the expiration of any
applicable revocation period) on or prior to the thirtieth (30th) day following
the Date of Termination; and (ii) the installment payments pursuant to this
Section 5(b) shall commence on the first payroll period following the thirtieth
(30th) day following the Date of Termination and the initial installment shall
include Annual Base Salary and Annual Bonus amounts for all payroll periods from
the Date of Termination through the date of such initial payment.”

6.        Amendment to Section 9.  Section 9 is hereby amended and restated in
its entirety as follows:

“9.       Section 409A of the Code.

(a)       General.  The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code and
the Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.  Notwithstanding any provision of
this Agreement to the contrary, in the event that the Company determines that
any amounts payable hereunder will be immediately taxable to the Executive under
Section 409A of the Code and related Department of Treasury guidance, the
Company and the Executive shall cooperate in good faith to (i) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement and to avoid less favorable accounting or tax consequences for the
Company and/or (ii) take such other actions as mutually determined to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A of the Code or to comply with the requirements of Section 409A of the Code
and thereby avoid the application of penalty taxes thereunder.  

3

--------------------------------------------------------------------------------



(b)       Separation from Service under Section 409A.  Notwithstanding any
provision to the contrary in this Agreement:  (i) no amount shall be payable
pursuant to Section 5(a) or Section 5(b) unless the termination of the
Executive’s employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations; (ii)
if the Executive is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which the Executive is entitled under this Agreement (after taking into account
all exclusions applicable to such termination benefits under Section 409A),
including, without limitation, any portion of the additional compensation
awarded pursuant to Section 5(a) or Section 5(b), is required in order to avoid
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of the Executive’s termination benefits shall not be provided to the
Executive prior to the earlier of (A) the expiration of the six-month period
measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A) or (B) the date of the Executive’s death; provided
that upon the earlier of such dates, all payments deferred pursuant to this
Section 9(b)(ii) shall be paid in a lump sum to the Executive, and any remaining
payments due under this Agreement shall be paid as otherwise provided herein;
(iii) the determination of whether the Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including,
without limitation, Section 1.409A-1(i) of the Department of Treasury
Regulations and any successor provision thereto); (iv) for purposes of Section
409A of the Code, the Executive’s right to receive installment payments pursuant
to Section 5(b) shall be treated as a right to receive a series of separate and
distinct payments; and (v) to the extent that any reimbursement of expenses or
in-kind benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred.  The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year.  The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.  No
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from the
Executive or any other individual to the Company or any of its affiliates,
employees or agents.”

4

--------------------------------------------------------------------------------



7.        Section References.  Unless otherwise indicated, all references in
this Amendment to designated “Sections” are to the designated Sections of the
Agreement.

8.        Continuing Effectiveness of Agreement.  Except as modified by the
foregoing, the terms and conditions of the Agreement shall remain unaffected and
shall continue in full force and effect after the date hereof.

9.        Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including
counterparts delivered by telecopy), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Any such counterpart
delivered by telecopy shall be effective as an original for all purposes.

[Signatures are on next page.]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.




  VERSO PAPER HOLDINGS LLC    

By:

/s/ Scott M. Kleinman

Scott M. Kleinman Chairman of the Board     EXECUTIVE     /s/ Mike Jackson Mike
Jackson




6

